Donlon, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the above mentioned appeal for reappraisement consists of Desmodur H, a coal tar product, imported from Germany, and that said merchandise was appraised on a United States Value, as defined under the provisions of Section 402(e) of the Tariff Act of 1930, as amended, at $5.10 per pound, net weight, net, packed.
IT IS FURTHER STIPULATED AND AGREED that the correct United States Value for said Desmodur H, as defined in Section 402(e) of the Tariff Act of 1930, as amended, was $4.55 per pound, net packed.
IT IS FURTHER STIPULATED AND AGREED that the appeal is abandoned as to any other merchandise listed on the invoice, and that this appeal may be deemed to be submitted for decision upon this stipulation.
*664Accepting this stipulation as an agreed statement of facts, and there being no controversy as to the basis of value as determined by the appraiser, I find and hold that plaintiff has not overcome the presumption that United States value, as defined in section 402(e) of the Tariff Act of 1930, as amended, is the proper basis for determination of value of the merchandise described in the invoice and entry covered by this appeal as Desmodur IT, and I further find and hold that such value is $4.55 per pound, net packed.
Judgment will be entered accordingly.